

113 SRES 317 IS: Expressing the sense of the Senate on the continuing relationship between the United States and Georgia.
U.S. Senate
2013-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 317IN THE SENATE OF THE UNITED STATESDecember 11, 2013Mr. Sessions (for himself and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate on the continuing relationship between the United States and Georgia.Whereas Georgia is a highly valued partner of the United States and has repeatedly demonstrated its commitment to advancing the mutual interests of both countries, including through the deployment of Georgian forces as part of the NATO-led International Security Assistance Force (ISAF) in Afghanistan, where Georgia is currently the largest non-NATO contributor and serving without caveats in Helmand Province, and the Multi-National Force in Iraq;Whereas, contrary to international law and the 2008 ceasefire agreement between Russia and Georgia, Russian forces have constructed barriers, including barbed wire and fences, along the administrative boundary line for the South Ossetia region of Georgia;Whereas this borderization is inconsistent with Russia’s international commitments under the August 2008 ceasefire agreement, is contrary to Georgia’s sovereignty and territorial integrity, creates hardship and significant negative impacts for populations on both sides of these barriers, and is detrimental to long-term conflict resolution;Whereas the peaceful transfer of power as the result of the October 2012 parliamentary elections in Georgia represents a major accomplishment toward the creation by the people of Georgia of a free society and full democracy;Whereas the Presidential election of October 2013 marks another step in this transition to a free and open democracy in Georgia;Whereas international election observers from the Organization for Security and Co-operation in Europe (OSCE) concluded that the election was efficiently administered, transparent, and took place in an amicable and constructive environment […]. Fundamental freedoms of expression, movement and assembly were respected, and candidates were able to campaign without restriction. […] A wide range of views and information was made available to voters through the media, providing candidates with a platform to present their programmes and opinions freely;Whereas such  election conduct is consistent with actions that demonstrate progress toward a mature and free democracy; andWhereas, on November 29, 2013, Georgia initialed an Association Agreement with the European Union (EU), making Georgia a member of the Deep and Comprehensive Free Trade Area, removing significant trade restrictions with the European Union, and signifying an important preliminary step towards the signing and eventual implementation of the Association Agreement by all European Union members states and Georgia: Now, therefore, be itThat the Senate—(1)declares that the United States supports the sovereignty, independence, and  territorial integrity of Georgia and the inviolability of its internationally recognized borders, and expresses concerns over the continued occupation of the Georgian regions of Abkhazia and South Ossetia by the Russian Federation;(2)encourages the President to enhance defense cooperation efforts with Georgia;(3)supports the efforts of the Government of Georgia to protect its government, people, sovereignty, and territorial integrity within its internationally recognized borders;(4)reaffirms its support for Georgia’s NATO membership aspirations, congratulates the Government of  Georgia on the steps it has taken to further its integration with NATO, and commends the determination of the Government of Georgia  to maintain its troop contribution to International Security Assistance Force and its willingness to extend its mission in Afghanistan  beyond 2014;(5)congratulates the Government and people of Georgia on the Presidential election of October 27, 2013, commends the Government and people of Georgia on a peaceful and democratic transfer of power, and encourages all parties to work together constructively to maintain continued movement toward a free and democratic society;(6)strongly encourages the Government of Georgia to defend the rule of law, improve the independence of the judiciary, and protect the rights of political opposition—all essential components of a free and open democracy and which can and should be demonstrated in the upcoming 2014 local elections;(7)strongly supports a United States and international election monitoring mission for this final phase of Georgia’s election cycle;(8)further encourages the Government of Georgia to refrain from politically motivated arrests and prosecutions;(9)affirms that the path to lasting stability in this region is through peaceful means and long-term diplomatic and political dialogue; and(10)remains committed to assisting the people of Georgia in their efforts to establish an enduring democratic society with strong institutions within the rule of law.